                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:18-CV-033-DCK

 JOSEPH SAVOVIC,                                    )
                                                    )
                         Plaintiff,                 )
                                                    )
    v.                                              )      ORDER
                                                    )
 GES CONSULTING SERVICES, LLC                       )
 WILLIAM S. SHORT,                                  )
                                                    )
                         Defendant.                 )
                                                    )

         THIS MATTER IS BEFORE THE COURT on the “Joint Motion To Stay Lawsuit

Pending Settlement” (Document No. 34) filed May 21, 2019. The parties have consented to

Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and immediate review is appropriate.

Having carefully considered the motion and the record, and noting consent of the parties, the

undersigned will grant the motion.

         By the instant motion, the parties report that they entered a Confidential Settlement

Agreement on May 20, 2019. The parties seek a stay of this lawsuit until a payout of a settlement

amount is completed.

         The Court commends the parties and counsel for their efforts in resolving this lawsuit.

         IT IS, THEREFORE, ORDERED that the “Joint Motion To Stay Lawsuit Pending

Settlement” (Document No. 34) is GRANTED.

         IT IS FURTHER ORDERED that the parties shall file a Stipulation of Dismissal or a

Consent Judgment on or before January 3, 2020.

         IT IS FURTHER ORDERED that all other deadlines in this case, including trial, are

STAYED until otherwise ordered by the Court.
SO ORDERED.



              Signed: May 22, 2019




                        2
